Citation Nr: 0405830	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran was on active duty in the Army from December 1972 
to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO decision that denied an 
application to reopen a claim for service connection for 
poliomyelitis.  In January 2003, the RO reopened the claim 
based on new and material evidence, but then denied the claim 
on the merits.  The veteran testified at a Travel Board 
hearing in September 2003.  As the Board agrees with the RO's 
decision to reopen the claim, the Board will also review the 
claim on the merits.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for poliomyelitis.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The veteran had poliomyelitis during childhood, although this 
condition was not objectively noted on his service entrance 
examination.  The current record shows that he is being 
treated for various problems, including degenerative joint 
disease and possibly post-polio syndrome.  In November 2001, 
a private doctor, Dr. Luis Azan, diagnosed the veteran with 
post-polio syndrome, and the doctor opined that residual pain 
and weakness in the right leg from childhood poliomyelitis 
was aggravated by active service.

In the judgment of the Board, as part of the duty to assist, 
the RO should obtain all additional medical records 
concerning polio, and a VA examination should be provided.

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
VA and non-VA medical providers who have 
ever treated him for poliomyelitis or 
residuals of polio, both before and 
after service.  After obtaining any 
necessary release forms from the 
veteran, the RO should obtain copies of 
the related medical records which are 
not already on file.

2.  Thereafter the RO should have the 
veteran undergo a VA examination with 
respect to the claim for service 
connection for poliomyelitis.  The 
claims folder should be provided to and 
reviewed by the doctor.  Any current 
poliomyelitis or residuals of polio 
should be described.  Based on a review 
of historical records, the doctor should 
provide a medical opinion, with adequate 
rationale, on whether there was any 
permanent worsening (beyond natural 
progression) of pre-service polio or 
polio residuals due to the veteran's 
active duty.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for 
poliomyelitis.  If the claim is denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond, before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

